mcgregor, j.
This is a case involving the liability of a warehouseman for the loss of cotton by fire. There was judgment in the lower court in favor of the plaintiff, and the defendant has appealed devolutively. The court found from the evidence that the defendant was guilty of negligence in not providing sufficient safeguards and protection for the cotton stored with him. This is purely a question of fact. Counsel for appellant has not appeared before us, nor has he favored us with a brief sup-' porting the appeal. Under the circumstances, and in accordance with our custom, we are justified in presuming that the appeal has been abandoned. Furthermore, after a careful reading of the record in the case, we find no manifest error in the judgment appealed from, and it is therefore affirmed, with all costs.